Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 1 of 27                      PageID #: 1623



                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

 REZA SADEGHIAN, M.D.,                             )
                                                   )
                        Plaintiff,                 )
                                                   )
 v.                                                )
                                                   ) CIVIL ACTION NO. 18-00009-JB-B
 UNIVERSITY OF SOUTH ALABAMA, et al.,              )
                                                   )
                        Defendants.                )

                                               ORDER

        This matter is before the Court on Defendants’, the University of South Alabama

 (“South”), Franklin Trimm, M.D. (“Trimm”), and Sophia Goslings, M.D. (“Goslings”) Motion for

 Summary Judgment (Doc. 57), Plaintiff Reza Sadeghian’s, M.D. (“Sadeghian”) Response to

 Defendants’ Motion for Summary Judgment (Doc. 66), and Defendants’ Reply. (Doc. 68). The

 Motion is ripe for review. After careful consideration, the Court GRANTS Defendants’ Motion.

 I.     FACTS

        Plaintiff began his medical residency at the University of South Alabama in 2014, after he

 received his Physician Executive MBA from Auburn University in 2012 and completed his Post-

 Doctoral Fellowship in Biomedical Informatics at the University of Pittsburgh in 2014. (Doc. 56-1

 at 8 – 9). As a medical resident, Plaintiff concentrated in pediatric medicine and was responsible

 for participating in clinical “rounds” or “rotations” in the pediatrics units at South’s hospital and

 other treatment settings. (Doc. 56-2 at 85). While on these rotations, Plaintiff was supervised

 by South’s faculty, often called “attending physicians” on a rotating basis. (Id.). During hospital

 rotations, Plaintiff met patients and their families, analyzed patients’ symptoms, developed



                                                  1
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 2 of 27                       PageID #: 1624



 treatment plans, coordinated treatment plans with others in the hospital, and provided reasoned

 analysis to attending physicians on why a chosen plan of care was formulated. Other rotations

 involved more regular contact and supervision by members of the faculty.

          Plaintiff, like all residents, had to take In Training Examinations (“ITE’s”) and participate

 in semi-annual reviews with South’s Program Director, Trimm. (Doc. 56-2 at 89, 96). ITE exams

 are standardized tests created and graded by the American Board of Pediatrics, and are

 administered annually across the country. (Doc. 56-2 at 5 – 6). ITE scores help monitor a

 resident’s progress toward completing residency and gauge a resident’s likelihood of passing

 their board examination on the first attempt. (Id.). South’s faculty do not participate in the

 creation, administration, or grading of ITE’s. Though these tests are not determinative for

 whether a resident is fit to graduate, they are a tool to help measure a student’s progress in a

 particular area so the faculty can develop a plan to address any deficiencies. (Doc. 56-2 at 6).

          Besides ITE exams, Plaintiff received written evaluations from attending physicians who

 supervised his work. (Doc. 56-2 at 86). These written evaluations contained “milestones” that

 marked residents’ progress in the program. The faculty policy at South was that an attending

 physician need only provide a written evaluation if he or she supervised a resident for five

 consecutive days. (Docs. 56-2 at 66 – 68; 56-4 at 30; 56-9 at 4). However, attending physicians

 sometimes prepared written evaluations after supervising a resident fewer than five days when

 he or she felt a resident underperformed. (Doc. 56-4 at 30; Doc. 56-9 at 5). Thus, if an attending

 physician did not work with a resident for at least five consecutive days and observed no

 underperformance, the attending physician would likely not prepare an evaluation. (Doc. 56-9

 at 5).



                                                    2
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 3 of 27                      PageID #: 1625



        During the period relevant to the pending action, Goslings was the Associate Program

 Director and an attending physician occasionally responsible for supervising Plaintiff on rotations

 in the hospital. (Doc. 56-2 at 66). Plaintiff contends Goslings engaged in inappropriate conduct

 beginning in August 2014 and that it continued throughout his residency. (Doc. 56-1 at 52 – 53).

 Specifically, Plaintiff contends Goslings harassed him by sitting too close to him at a table in the

 resident lounge at the hospital (Doc. 56-1 at 54), touching his hands while taking notes and

 discussing patients (id. at 55), inviting Plaintiff to spend time with her after hours, complimenting

 his hands’ softness (id. at 59, 63 – 64), and massaging or resting her hand on his shoulder (id. at

 59). Plaintiff also contends that during hospital rotations, Goslings would look at him in a manner

 that suggested she was not paying attention to what he was saying. (Doc. 64-1 at 50 – 51).

 Plaintiff claims that when Goslings would place her hands on him or sit too close, he would “scoot

 away” from her to indicate he was not interested or that he needed space. (Doc. 56-1 at 55).

 Plaintiff cannot recount the number of times Goslings conducted herself in this manner, though

 he characterizes it as “constant.” (Doc. 56-1 at 174 – 175; Doc. 56-8 at 6).

        Plaintiff contends that sometime in the second half of 2014, Goslings learned he was in a

 relationship and she asked Plaintiff several personal questions about it. (Doc. 56-1 at 77).

 Plaintiff claims these questions made him uncomfortable and that Goslings appeared

 disappointed to learn about his relationship. (Doc. 56-1 at 78).        Around this time, Plaintiff

 describes Goslings’ behavior towards him as having “totally changed.” (Doc. 66 at 5). According

 to Plaintiff, Goslings became more condescending towards him, but her initiation of physical

 contact did not cease. (Doc. 64-1 at 31 – 32). According to Plaintiff, Goslings never actually

 propositioned Plaintiff for any sort of physical relationship, nor explicitly conditioned his



                                                  3
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 4 of 27                      PageID #: 1626



 evaluations or anything else upon his acquiescence to what Plaintiff perceived as her advances.

 (Doc. 56-1 at 86 – 87).

        Plaintiff contends the consequences of his refusal to submit to Goslings’ advances became

 evident during his second semi-annual review with Trimm. (Doc. 56-1 at 150 – 151). During that

 meeting, and thereafter, Plaintiff and Trimm often disagreed on the nature of Plaintiff’s

 evaluations and how Plaintiff “was treated on the floor.” (Doc. 56-1 at 151). Plaintiff contends

 he realized Goslings was responsible for this downward turn because:

                it's all along with the timeline that Dr. Goslings has started to act
                unprofessional and condescending toward me. So, if Dr. Trimm's
                behavior changes, someone who never worked with me, then it’s
                very evident to me that – I don’t have anything here that says the
                organization is fed up with me. Everybody at South really liked me.
                So the fact that he’s getting that information and giving it to me
                without proof, with the very small sample size and the response is
                just a threat, to me it’s very clear that it's coming from only one
                person who acts that way, and that is Goslings.

 (Doc. 56-1 at 154).

        Plaintiff scored in the “red zone” on all of his ITEs during his residency, indicating that he

 was less likely than other residents across the nation to pass his final boards. (Doc. 56-1 at 454

 – 462; Doc. 56-2 at 8 – 10, 18, 19). After receiving his second year red zone ITE scores, Trimm

 placed Plaintiff on a formal remediation plan. (Doc. 56-1 at 140). As part of his remediation plan,

 Plaintiff had to draft study notes to address questions he answered incorrectly on his ITE exams.

 (Doc. 56-1 at 141). Plaintiff disagreed with this study method, and informed Trimm on more than

 one occasion that this method was not the way he learned. (Doc. 56-1 at 145). This remediation

 plan became a point of contention between Plaintiff and Trimm, which was noted by others in

 the program. (Doc. 56-2 at 38 – 39; Doc. 56-10 at 7). Plaintiff consistently turned in his



                                                  4
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 5 of 27                                 PageID #: 1627



 remediation assignments late. Further, Plaintiff’s work was regularly unsatisfactory, requiring

 additional work.

         During his first third-year semi-annual meeting in January 2017, Trimm informed Plaintiff

 he was placing Plaintiff on probation. (Doc. 56-1 at 144). Plaintiff’s semi-annual review portfolio

 from that meeting shows Trimm intended to place Plaintiff on probation in the weeks

 immediately following January 9, 2017.1 In the intervening time, Trimm spoke with other faculty

 to discuss the terms of Plaintiff’s probation. (Doc. 56-2 at 57 – 58, 101 – 103). Plaintiff received

 a written Notification of Probation on February 8, 2017. (Doc. 56-1 at 506). Plaintiff completed

 his probationary requirements before graduation.

         Plaintiff contends he attempted to tell Trimm about Goslings’ behavior on at least one

 occasion. (Doc. 56-1 at 152 – 153). However, the record discloses Plaintiff first reported Goslings’

 alleged inappropriate behavior to South on March 14, 2017. There, Plaintiff submitted an

 anonymous complaint about Goslings to Samuel McQuiston, M.D., who served as South’s

 Designated Institutional Officer (DIO). (Doc. 56-1 at 513). Plaintiff’s complaint outlined Goslings’

 alleged sexual harassment, stating Goslings “made [him] feel uncomfortable with her interest in

 our personal lives . . . and her constant touching.” (Id.). After an investigation, which included

 reviews of the pediatrics residents’ performance ratings, Dr. Goslings’ reviews of residents,

 anonymous reviews of Goslings submitted by residents, and a discussion with the previous DIO,

 Dr. McQuiston determined there “[were] not enough specifics in the anonymous complaint and



 1
  Plaintiff contends Trimm did not inform him he would be placed on probation during this meeting. Rather, Plaintiff
 suggests that Trimm merely told Plaintiff he “could place [him] on probation” and “smirked” at him. (Doc. 56-1 at
 146 – 147). However, Plaintiff’s semi-annual review portfolio shows Trimm intended to place Plaintiff on probation
 following their meeting on January 9, 2017. (Doc. 56-1 at 498 – 499).



                                                         5
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 6 of 27                     PageID #: 1628



 nothing in the data or comments that would suggest a further review or additional discussion or

 interviews were necessary at that time.” (Doc. 56-8 at 3).

        On July 21, 2017, Plaintiff sent a notice-of-suit letter to South. (Doc. 56-1 at 519). South

 conducted an internal investigation in which Plaintiff chose not to participate. (Doc. 56-1 at 522

 – 526). After an internal investigation, South’s Compliance Officer found that “[t]he alleged

 conduct did not occur or does not constitute a Sexual Misconduct Policy violation.” (Doc. 56-1 at

 537). In June 2017, Plaintiff submitted an anonymous evaluation of Goslings via South’s “New

 Innovations” portal website. Plaintiff’s review was critical of Goslings’ professional abilities but

 made no allegation of sexual harassment which would have alerted South to any inappropriate

 behavior. (Doc. 56-1 at 177 – 178, 515, 518).

 II.    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 56(c) provides that summary judgment shall be granted:

 “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with

 the affidavits, if any, show that there is no genuine issue as to any material fact and that the

 moving party is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(c). As succinctly stated

 by the Eleventh Circuit:

                A factual dispute is genuine only if a reasonable jury could return a
                verdict for the nonmoving party. The moving party bears the
                burden of proving that no genuine issue of material fact exists. In
                evaluating the argument of the moving party, the district court
                must view all evidence in the light most favorable to the non-
                moving party, and resolve all reasonable doubts about the facts in
                its favor. Assuming the moving party has met its burden, the non-
                movant must then show a genuine dispute regarding any issue for
                which it will bear the burden of proof at trial.




                                                  6
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 7 of 27                     PageID #: 1629



 Information Systems and Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224-25 (11th Cir.

 2002)(internal citations and quotations omitted). The purpose of summary judgment “is to

 pierce the pleadings and to assess the proof in order to see whether there is a genuine need for

 trial.” Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 592 (11th Cir. 1995), cert. denied sub

 nom. Jones v. Resolution Trust Corp., 516 U.S. 817, 116 S.Ct. 74, 133 L.Ed.2d 33 (1995).

                In opposing a motion for summary judgment, a party may not rely
                on his pleadings to avoid judgment against him. There is no burden
                upon the district court to distill every potential argument that could
                be made based upon the materials before it on summary judgment.
                Rather, the onus is upon the parties to formulate arguments;
                grounds alleged in the complaint but not relied upon in summary
                judgment are deemed abandoned.

 Id. at 599 (internal citations and quotations omitted). The “complete failure of proof concerning

 an essential element of the nonmoving party's case necessarily renders all other facts

 immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

 (1986). The non-movant’s failure to make a sufficient showing on an essential element of its

 action entitles the moving party to judgment as a matter of law. Id.

 III.   ANALYSIS

        Plaintiff alleges Goslings and Trimm engaged in a scheme to penalize him for rejecting

 Goslings’ inappropriate sexual advances in violation of 42 U.S.C. § 1983 and the Equal Protection

 Clause of the Fourteenth Amendment. Plaintiff contends that throughout his residency, Goslings

 made unwanted sexual advances towards Plaintiff and, when rebuffed, Goslings used her

 supervisory authority to tank Plaintiff’s evaluations, which Trimm, in turn, used to place Plaintiff

 on academic probation.




                                                  7
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 8 of 27                              PageID #: 1630



            Plaintiff also alleges Defendant South violated Title IX2 by failing to remedy gender

 discriminatory and/or sexually harassing behavior that Plaintiff was subjected to as a resident.

 Specifically, Plaintiff alleges South permitted a hostile work environment or, alternatively, quid

 pro quo sexual behavior to occur in the pediatric residency program by refusing to intervene in

 the above-described activities.

            A.       Sex discrimination claim against Goslings.

            Plaintiff alleges Goslings sexually discriminated against him for rejecting her inappropriate

 sexual advances in violation of 42 U.S.C. § 1983 and the Equal Protection Clause of the Fourteenth

 Amendment. Plaintiff contends after he rebuffed Goslings’ advances, she used her supervisory

 authority to damage Plaintiff’s evaluations, contributing to Plaintiff being placed on academic

 probation. “A sexual harassment claim may be based either on an allegation of a quid pro quo

 offer or evidence that a plaintiff was compelled to endure a pervasively hostile working or

 educational environment.” Keskindis v. University of Massachusetts Boston, 76 F. Supp. 3d 254,

 257 (D. Mass. 2014). Here, Plaintiff alleges both types of sexual harassment claims.

            In her Motion for Summary Judgment,3 Goslings argues she is entitled to judgment as a

 matter of law because the undisputed facts demonstrate she did not discriminate against Plaintiff

 based on sex or engage in sexually harassing behavior. Specifically, Goslings argues Plaintiff has

 failed to demonstrate a genuine factual dispute that she ever explicitly or impliedly propositioned




 2
     This claim is brought pursuant to 20 U.S.C. § 1681(a).

 3
  The Defendants submitted an omnibus Motion for Summary Judgment that covers all claims that survived Judge
 Bivins’ Report and Recommendation on Defendants’ Motion to Dismiss, which this Court adopted. (Doc. 30). To the
 extent that an argument pertains to only one Defendant, the Court shall refer to that portion of the Motion for
 Summary Judgment as his, her, or its own.



                                                              8
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 9 of 27                                      PageID #: 1631



 Plaintiff for sex or that Plaintiff’s evaluations were affected by these “advances.” Additionally,

 Goslings argues Plaintiff cannot demonstrate a hostile work environment, as nothing Goslings did

 qualified as sufficiently severe or pervasive as a matter of law.

          In response, Plaintiff argues there is sufficient evidence in the record to deny summary

 judgment because: (1) Goslings’ November 2016 performance evaluation was artificially low; (2)

 Trimm’s remarks to Plaintiff that others in the program were fed up with him allowed Plaintiff to

 deduce Goslings shared her discriminatory intentions with others; (3) others’ positive reviews4

 and commentary about the weight afforded to Goslings’ evaluation indicate Goslings participated

 in a scheme to harm Plaintiff; and (4) a female resident who also had “Red Zone” ITE scores was

 not placed on probation. (Doc. 66 at 19 – 20). Plaintiff argues the evidence shows Goslings

 discriminated against him based on his gender and such discrimination is evident through her

 sexual harassment.

                   1.       Plaintiff’s quid pro quo sexual harassment claim against Goslings

          “The gravamen of a quid pro quo sexual harassment claim is that the employer conditions

 an employment benefit or job status upon the employee's submission to conduct of a sexual

 nature.” Splunge v. Shoney's, Inc., 874 F. Supp. 1258, 1269–70 (M.D. Ala. 1994) (citing Steele v.

 Offshore Shipbuilding, Inc., 867 F.2d 1311, 1315 (11th Cir.1989) (citing Vinson, 477 U.S. at 65, 106

 S.Ct. at 2405). To state a prima facie case for quid pro quo sexual harassment against an

 employer, a plaintiff must demonstrate:



 4
   Plaintiff asserts “. . . his evaluations were positive except for those submitted by Dr. Goslings.” (Doc. 66 at 19).
 However, Plaintiff cites only one evaluation with specificity for this proposition. (Id. at 20) (citing Dr. Renee Roca’s
 evaluation in Doc. 64-9 at 2 – 13). Though Plaintiff may suggest he also relies on Dr. Curtis Wade Turner’s review
 from November 2016, his brief explicitly indicates Turner’s review was cited for other purposes. (Doc. 66 at 20).



                                                            9
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 10 of 27                        PageID #: 1632



                (1) that the employee belongs to a protected group, (2) that the
                employee was subject to unwelcome sexual harassment, (3) that
                the harassment complained of was based on sex, and (4) that the
                employee’s reaction to the harassment complained of affected
                tangible aspects of the employee’s compensation or terms,
                conditions or privileges of employment.

 Sparks v. Pilot Freight Carriers, Inc., 830 F.2d 1554, 1564 (11th Cir. 1987) (citing Henson v. City of

 Dundee, 682 F.2d 897, 909 (11th Cir.1982)). “Additionally, it is essential that the plaintiff show a

 nexus between the harassing conduct and a job-related reprisal.” Early v. Morris Newspaper

 Corp., 54 F. Supp. 2d 1261, 1267 (M.D. Ala. 1999). This means “there should be a reasonable

 ‘verbal/temporal’ relationship between the offensive request or conduct and a discussion of the

 employee’s job benefit or detriment.” Early, 54 F. Supp. 2d at 1267 (citing Fowler v. Sunrise

 Carpet Indust., Inc., 911 F. Supp. 1560, 1578 (N.D. Ga. 1996)). Further, “[w]hether implicit or

 explicit, there must be in fact some evidence of a threatened or promised impact on

 employment.” Id.

        It is undisputed that Goslings’ actions never rose to the level of explicit conditionality.

 (Doc. 56-1 at 86 – 87). Goslings never expressly stated Plaintiff would suffer some detriment if

 he did not accept her advances. Plaintiff’s claim rests on inference, making this an implicit quid

 pro quo sexual harassment claim. See Early, 54 F. Supp. 2d at 1268. Plaintiff notes the following

 timeline of events: (1) Goslings discovering Plaintiff was in a relationship in the latter half of 2014,

 (2) Trimm informing him people in the program were “sick of him” during a semi-annual meeting,

 (3) Goslings’ November 2016 evaluation, (4) Plaintiff’s poor semi-annual meeting with Trimm and

 being told he “could” be placed on probation in January, 2017, and (5) the subsequent imposition

 of probation in February, 2017. Plaintiff infers that these events resulted from Goslings’ influence

 and Trimm’s acquiescence.


                                                   10
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 11 of 27                     PageID #: 1633



        The Court need not give Plaintiff the benefit of his arguments, just the benefit of facts and

 justifiable inferences drawn from them. See Hariston v. Gainseville Sun Publishing Co., 9 F.3d

 913, 919 (11th Cir. 1993). Here, the inference Plaintiff advocates – that he was placed on

 probation because he refused Goslings’ advances – is too tenuous. Plaintiff’s inference is neither

 justifiable nor supported by the record. Indeed, the undisputed facts in this case belie Plaintiff’s

 implicit claim.

        The record, viewed in the light most favorable to Plaintiff, simply does not present a

 material factual dispute concerning Plaintiff’s contention that Goslings sowed discontent for him

 with Trimm because Plaintiff spurned her advances. To support his claim, Plaintiff attempts to

 fashion a nexus between comments he supposes Goslings made to Trimm and his eventual

 probation. Plaintiff jumps to this conclusion based on Trimm’s comment about people in the

 program being “fed up” with him. Plaintiff suspects this comment originated from Goslings

 because “all of his [other] evaluations were positive except for those submitted by Dr. Goslings.”

 (Doc. 66 at 19). The excerpt of deposition testimony upon which Plaintiff relies relates specifically

 to a meeting that appears to have occurred before November 2016. (See Doc. 56-1 at 151 – 154).

 At that time, the only evaluation Plaintiff received from Goslings was the generally positive

 evaluation from 2014. Plaintiff offers no evidence Goslings made any derogatory comment to

 Trimm – he only offers his opinion, which cannot defeat summary judgment. See Youngs v.

 Meridian Pointe, WRMC, Inc., 2010 U.S. Dist. LEXIS 106915, at *14 (M.D. Fla. Oct. 5, 2010) (finding

 an employee’s subjective assessment of his performance insufficient to defeat summary

 judgment); Anders v. Dolgencorp, L.L.C., 2013 U.S. Dist. LEXIS 13306, * 12 (N.D. Ohio Jan. 10,

 2013) (“Plaintiff presents no evidence that the comments were related to Plaintiff's age or to Ms.



                                                  11
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 12 of 27                                        PageID #: 1634



 Urbas' decision to terminate her employment.”). There is no material factual dispute in the

 record to support Plaintiff’s deduction that Goslings was the source of negative comments to

 Trimm about Plaintiff; in fact, the record affirmatively establishes that other residents and

 personnel held poor opinions of him. (Doc. 56-1 at 531– 533).

            The record also undermines Plaintiff’s second contention – that he was placed on

 probation due to Goslings’ evaluation from November 2016, which Plaintiff deduces was

 motivated by his failure to respond to her advances. Goslings submitted her evaluation of

 Plaintiff’s performance on November 28, 2016, and Plaintiff was informed he was being placed

 on probation on January 9, 2017. The record is replete with evidence that Trimm placed Plaintiff

 on probation for his undisputed “red zone” ITE scores and non-compliance with required

 remediation.5 With this, and the one and a half months lapse between Goslings’ review and

 Trimm’s imposition of probation, Plaintiff cannot demonstrate a reasonable ‘verbal/temporal’

 relationship between Goslings’ alleged conduct and his probation. See Early, 54 F. Supp. 2d at

 1267 (citing Fowler v. Sunrise Carpet Indust., Inc., 911 F. Supp. 1560, 1578 (N.D. Ga. 1996)).

            Plaintiff next argues a reasonable nexus between his refusal of Goslings’ advances and

 the imposition of probation is evidenced by the seven-week lag between Trimm’s receipt of

 Plaintiff’s ITE scores and his placing Plaintiff on probation, with the only intervening event being

 the receipt of Goslings’ evaluation. However, Plaintiff ignores other parts of the record which

 bear directly on this point. The record establishes that residents who failed to comply with

 remediation requirements after falling into the “red zone” twice would be placed on probation




 5
     See e.g., Doc. 56-1 at 454 – 470; Doc. 56-2 at 20 – 22, 25, 97 – 104; Doc. 56-9 at 13; Doc. 56-10 at 5.



                                                             12
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 13 of 27                      PageID #: 1635



 and that residents who fell into the “red zone” without significant improvement from the prior

 year’s score would be placed on probation. (See Doc. 56-2 at 96.). The record reflects that

 between November 15, 2015 and April 10, 2017, Plaintiff supplied unsatisfactory remediation

 work on at least four occasions. (Doc. 56-1 at 465 – 470, 507). The undisputed evidence also

 shows Plaintiff’s ITE scores dropped from his second to third year of residency. (Doc. 56-1 at 456,

 463). Finally, Plaintiff relates no specific “advance” or “rebuff” to this review.

         Plaintiff also attempts to demonstrate a nexus between Goslings’ November 28, 2016

 evaluation and his probation by citing two “favorable” statements from other attending

 physicians. The first statement was from his academic advisor, Dr. Daniel Preud’Homme, M.D.

 Dr. Preud’Homme testified he felt Goslings’ evaluations received too much weight. (Doc. 64-15

 at 3). However, Dr. Preud’Homme made this comment concerning the weight that was afforded

 to Goslings’ evaluations in Plaintiff’s semi-annual reviews, not whether Plaintiff should have been

 placed on probation. Dr. Preud’Homme noted this specifically, stating Trimm did not consider

 attending physicians’ evaluations for determining whether a resident should be placed on

 probation. (Doc. 56-10 at 3, 21 – 22). Further, Dr. Preud’Homme testified that Trimm kept faculty

 evaluations and probationary considerations entirely separate, Plaintiff’s probation was

 predominantly the result of his ITE scores, and Plaintiff’s probation was not retaliatory. (Doc. 56-

 10 at 3 – 5, 21).

         The second statement Plaintiff relies upon is from Dr. Curtis Wade Turner, M.D. Here,

 Plaintiff argues that Trimm (and by virtue of Trimm, Goslings) sought to punish Plaintiff by

 requesting Dr. Turner to lower the evaluation he conducted of Plaintiff because it was “too high.”

 (Doc. 64-10 at 5 – 6). While the evidence shows Trimm requested Turner revise Plaintiff’s



                                                  13
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 14 of 27                     PageID #: 1636



 evaluation, Turner refused. (Doc. 64-10 at 9). Plaintiff provides no argument here to connect

 Goslings’ alleged actions to Trimm requesting Turner to lower the evaluation score. With no

 evidence, the Court can find no nexus between anything Goslings did and Plaintiff’s probation.

        Plaintiff argues that a causal connection between Goslings’ actions and the imposition of

 probation is evidenced by the fact that Trimm did not place a comparator on probation for “the

 exact same thing.” (Doc. 66 at 21). Plaintiff’s purported comparator did not do “the exact same

 thing[]” as Plaintiff suggests. Plaintiff was not placed on probation solely for his “red zone”

 scores. Trimm placed Plaintiff on probation due to his “red zone” scores and his unsatisfactory

 remediation work. (Doc. 56-2 at 29, 98 – 99). Plaintiff’s comparator’s participation in and the

 quality of her remediation work was materially greater than Plaintiff’s. The comparator turned

 in one late remediation assignment while Plaintiff’s were routinely late. Plaintiff actively resisted

 his Remediation plan and submitted substandard work requiring additional correction. The

 comparator embraced her remediation plan and submitted satisfactory work. Plaintiff can point

 to no evidence to create a material factual issue of unequal treatment between him and his

 supposed comparator.

        No record evidence suggests anything Goslings did bears any relation to Plaintiff’s

 probation.

                2.      Plaintiff’s hostile environment sexual harassment claim against Goslings

        Goslings also contends she is entitled to judgment as a matter of law because her

 behavior, taken as alleged by Plaintiff, was not sufficiently severe or pervasive to create a hostile

 work environment as a matter of law. (Doc. 57 at 24). Specifically, Goslings argues she is due

 summary judgment because she and Plaintiff’s interactions were too sporadic to be considered



                                                  14
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 15 of 27                      PageID #: 1637



 pervasive, the evidence belies Plaintiff’s alleged feelings of discomfort, and her conduct was not

 sexual or harassing. (Id. at 25).

        In opposition, Plaintiff asserts he satisfied his burden of establishing a hostile work

 environment because “he subjectively perceived the harassment as sufficiently severe and

 pervasive to alter the terms or conditions of employment, and his perception was objectively

 reasonable . . .” (Doc. 66 at 22). Plaintiff contends he subjectively felt the pressure of Goslings’

 advances while in the workplace, especially given Goslings’ power in the program, and those

 concerns were objectively reasonable given the demanding nature of residency. (Id. at 22 – 23).

        To establish a hostile environment sexual harassment claim, Plaintiff must prove:

                (1) the he or she belongs to a protected group; (2) that the
                employee has been subject to unwelcome sexual harassment, such
                as sexual advances, requests for sexual favors, and other conduct
                of a sexual nature; (3) that the harassment must have been based
                on the sex of the employee; (4) that the harassment was
                sufficiently sever or pervasive to alter the terms and conditions of
                employment and create a discriminatorily abusive working
                environment; and (5) a basis for holding the employer liable

 Mendoza v. Borden, Inc., 195 F. 3d 1238, 1245 (11th Cir. 1999). Goslings contends Plaintiff

 cannot satisfy the second and fourth prongs of this test.

        Plaintiff’s allegations surrounding Goslings conduct fall into four categories: (1) invitations

 to activities outside the hospital; (2) various instances of physical touching; (3) treating Plaintiff

 with condescension on the hospital floor; and (4) looking at him in a way that made him feel as

 though she was not listening to him. (Doc. 56-1 at 54 – 55, 59, 63 – 64; Doc. 64-1 at 50 – 51).

 Goslings argues no instances were sufficiently harassing nor of a sexual nature to satisfy the

 second prong of the Mendoza test. She is correct.




                                                  15
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 16 of 27                       PageID #: 1638



        To begin, Goslings’ invitation to her home (Doc. 56-1 at 52 – 53, 62 – 64, 67) was not a

 sexual advance. Plaintiff contends this invitation was sexual in nature because she sat too close

 to him and there was no reason for a faculty member to invite a resident to hang out with them

 after hours. However, Plaintiff offers nothing to substantiate his belief beyond the belief itself.

 (See Doc. 56-1 at 52 – 53). The record demonstrates that Goslings extended Plaintiff an open

 invitation to her home if he needed anything given they were neighbors. (Doc. 56-4 at 14).

 Similarly, Goslings invited a group of residents she was supervising to a public glass fusion course

 after Plaintiff chided her about the “free time” she had as an attending physician. (Doc. 56-4 at

 16 – 17). The record includes text messages from Plaintiff to Goslings inviting her to his house

 for a party and to a social gathering at a bar with others from South. (Doc. 56-1 at 873 – 888).

 The Court, drawing all justifiable inferences in Plaintiff’s favor, finds that Goslings’ invitations of

 which Plaintiff complains were not of a sexual nature.

        Plaintiff also has failed to demonstrate a material factual dispute to support his claim that

 Goslings’ condescending treatment and distracted looks constitute a hostile work environment.

 The undisputed evidence demonstrates that these actions were not of a sexual nature. Neither

 were they were in reprisal for Plaintiff’s refusal of Goslings’ advances. The record establishes

 that Goslings was confronted with complaints from other residents who believed her methods

 were too confrontational. (Doc. 56-1 at 532 – 33; Doc. 56-4 at 4). The record also shows she was

 attempting to address that behavior. (Doc. 56-2 at 75). The factual record relating to Plaintiff’s

 allegations of condescending treatment and distracted looks, taken in the light most favorable to

 Plaintiff, simply does not support a hostile work environment claim.




                                                   16
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 17 of 27                     PageID #: 1639



        Plaintiff’s allegations that Goslings engaged in unwanted sexual advances by initiating

 physical contact make for a closer question. Goslings admitted to episodic physical contact.

 Plaintiff indicated his discomfort by moving away. Considering these facts, the Court must

 determine whether Goslings’ “touching” and “sitting too close” were sufficiently severe or

 pervasive as to constitute sexual harassment.

        Plaintiff must show Goslings’ “touching” was sufficiently severe and pervasive enough to

 defeat summary judgment. To show sufficient severity and pervasiveness,

                [the defendant’s behavior] must be both objectively and
                subjectively offensive, one that a reasonable person would find
                hostile or abusive, and one that the victim in fact did perceive to be
                so. In determining whether the complained-of sexual harassment
                was sufficiently hostile or abusive to affect a term, condition or
                privilege of employment, courts are to look at all the
                circumstances, including the frequency and severity of the conduct.
                Courts should also look at whether the conduct is physically
                threatening or humiliating, or a mere offensive utterance; and
                whether it unreasonably interferes with an employee's work
                performance. The Supreme Court has made it clear that Title VII is
                not a general civility code. Simple teasing, offhand comments, and
                isolated incidents (unless extremely serious) will not amount to a
                hostile work environment.

 Orquiola v. Nat'l City Mortg. Co., 510 F. Supp. 2d 1134, 1149 (N.D. Ga. 2006) (internal citations

 and quotations omitted).

        The Eleventh Circuit has recently noted “[t]o qualify as severe or pervasive, the work

 environment ‘must be both objectively and subjectively offensive, one that a reasonable person

 would find hostile or abusive, and one that the victim did in fact perceive to be so.’” Allen v.

 Ambu-Stat, LLC, 2020 U.S. App. LEXIS 1450, *9 (11th Cir. Jan. 16, 2020) (quoting Faragher v. City

 of Boca Raton, 524 U.S. 775, 787 (1998)). For purposes of summary judgment, even if the Court

 accepts that Plaintiff subjectively felt discomfort when Goslings touched him in some


                                                 17
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 18 of 27                     PageID #: 1640



 circumstances, he cannot objectively demonstrate that the conduct was severe or pervasive so

 as to constitute a hostile environment.

        In Ambu-Stat, the Eleventh Circuit reiterated the way district courts should compare

 sexual harassment allegations to prior determinations to assess whether conduct in a particular

 case is severe or pervasive. Ambu-Stat, LLC, 2020 U.S. App. LEXIS 1450, at *10-11. The court

 looked at the facts of two longstanding benchmark decisions and its analysis is instructive for

 comparison in the present case:

               In Mendoza, the plaintiff alleged four categories of harassing
               conduct: (1) one instance in which the alleged harasser said to
               Mendoza "I'm getting fired up"; (2) one occasion in which the
               alleged harasser rubbed his hip against Mendoza's hip while
               touching her shoulder and smiling; (3) two instances in which the
               alleged harasser made a sniffing sound while looking at Mendoza's
               groin area and one instance of sniffing without looking at her groin;
               and (4) the alleged harasser's "constant" following and staring at
               Mendoza in a "very obvious fashion." 195 F.3d at 1247. This
               conduct occurred over 11 months. Id. at 1249. Nonetheless, we
               found these acts were not sufficiently pervasive to survive
               summary judgment. See id. at 1247.

               Then in Gupta v. Florida Board of Regents, we addressed a fact
               pattern that involved multiple attempts to make physical contact
               with the plaintiff, including touching the inside of her thigh, a ring
               on her finger, and a bracelet on her arm, as well as lifting the hem
               of her dress on one occasion. 212 F.3d 571, 579 (11th Cir. 2000),
               overruled on other grounds by Burlington N. & Santa Fe Ry. Co. v.
               White, 548 U.S. 53, 126 S. Ct. 2405, 165 L. Ed. 2d 345 (2006). The
               putative harasser also repeatedly engaged the plaintiff outside of
               work, calling her house, at night, two to three times per week on
               average, sometimes asking if she was in bed and inquiring where
               her boyfriend was. Id. at 578. He also frequently asked her to lunch,
               and when she started having lunch with other co-workers, the
               harasser lashed out, calling the co-workers "racist" and "evil." Id.
               These incidents occurred over a period of six or seven months. Id.
               at 579. There too a panel of this Court found that the plaintiff failed
               to sufficiently establish the required level of pervasiveness.



                                                 18
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 19 of 27                    PageID #: 1641



 Ambu-Stat at 10-12. In Ambu-Stat, the Eleventh Circuit found the appellant’s allegations of

 sexual harassment insufficiently severe or pervasive where the alleged conduct constituted five

 comments over a four-month period. Ambu-Stat at 12 – 13. The court noted that the comments,

 which were sporadic and “spread over four months, can hardly be described as frequent.” Id. at

 12. The comments were “one-off,” “spread across several months,” and “made by an individual

 [appellant] calls a friend.” Id. at 13.

         When compared with Mendoza and Gupta, as well as with Ambu-Stat, the Court finds

 that the conduct at issue in this case is not sufficiently pervasive. To begin, the Court notes the

 frequency of the conduct. While Plaintiff testified that the touching was “constant,” the

 undisputed evidence shows over the three years of his residency, Plaintiff only served on in-

 patient rotations in August 2014, December 2014, January 2015, April 2015, November 2015,

 January 2016, November 2016, January 2017, and June 2017. (Doc. 56-13 at 2 – 4). During these

 rotations, Plaintiff and Goslings would only work together directly if they were actually on the

 same shift and he was assigned to her team. (See Doc. 56-2 at 67; Doc. 56-3 at 3; Doc. 56-5 at 5

 – 6). Over the three years of his residency, Plaintiff worked intermittently with Goslings across

 nine (9) non-consecutive months. Only Goslings’ evaluations indicate how many actual days in

 each of those months Plaintiff worked with Goslings. Further, considering the faculty evaluation

 policy (Doc. 56-2 at 66), the undisputed evidence indicates Plaintiff did not work with Goslings

 for five consecutive days during those months (other than the 2014 and 2016 evaluations in the

 record). Thus, this “touching” would have occurred infrequently.

         As to the severity of the conduct, the Court notes that each instance of physical contact

 Plaintiff describes were momentary. (Doc. 56-1 at 60). In each instance, Plaintiff indicated he



                                                 19
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 20 of 27                                PageID #: 1642



 scooted away from Goslings when he felt uncomfortable, and the evidence demonstrates

 Goslings did not attempt to re-initiate or insist on further contact. Plaintiff argues this interfered

 with his performance during rotations due to his constant concern, though this is not borne out

 in the record considering the infrequency with which Gosling and Plaintiff worked together. The

 Court finds Goslings is due summary judgment on this claim.

         B.       Plaintiff’s § 1983 claim against Trimm6

         Trimm argues he is entitled to summary judgment because Plaintiff cannot establish a

 prima facie case of discrimination under the McDonnell Douglas framework. Trimm argues

 Plaintiff cannot show his purported comparator is sufficiently similar to qualify as such, cannot

 show Trimm discriminated against Plaintiff based on gender when he placed Plaintiff on

 probation, and cannot show Trimm treated Plaintiff’s proposed comparator more favorably than

 him. Trimm also argues Plaintiff cannot rebut his legitimate, non-discriminatory reasons for

 placing Plaintiff on probation. In opposition, Plaintiff contends his comparator is sufficiently

 similar to establish a prima facie case under the McDonnell Douglas framework, Trimm afforded

 his comparator materially favorable treatment, and Trimm’s reasons for Plaintiff’s probation are

 pretextual.

         Plaintiff must show the following to establish a prima facie case of discrimination: (1) he

 was a member of a protected class; (2) he was subjected to an adverse employment action; (3)

 he was qualified for the position; and (4) other employees outside of his protected classification

 were treated more favorably. See Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1092 (11th Cir.




 6
  Because the Court finds Trimm is entitled to summary judgment on the merits of Plaintiffs claim it does not reach
 the question of whether he is entitled to qualified immunity.


                                                        20
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 21 of 27                                     PageID #: 1643



 2004); see also Glenn v. Brumby, 724 F. Supp. 2d 1284, 1302 (N.D. Ga. 2010); aff’d, 663 F.3d 1312

 (11th Cir. 2011) (indicating the elements of plaintiff’s claim are the same as if he had sued under

 Title VII). Plaintiff’s proposed comparator must be “similarly situated [to him] in all material

 respects.” Lewis v. City of Union City, 918 F.3d 1213, 1227 (11th Cir. 2019).

          In Lewis, the Eleventh Circuit clarified that a proposed comparator would be “similarly

 situated in all material respects” where the comparator and plaintiff: (1) engaged in the same

 basic conduct or misconduct; (2) were subject to the same employment policy, guideline, or rule;

 (3) were ordinarily under the jurisdiction of the same supervisor; and (4) shared the same

 employment or disciplinary history. See Lewis, 918 F.3d at 1227-28. In sum, the Lewis court’s

 instruction is to focus on the “substantive likeness” between a plaintiff and his proposed

 comparator. Id. If the court finds that the two “cannot be reasonably distinguished,” the

 comparator is valid. Id.7

          Trimm does not dispute that Plaintiff meets the first three criteria of the McDonnell

 Douglas test. Trimm argues Plaintiff cannot show his proposed comparator is similarly situated

 in all material respects because the comparator exerted greater effort and achieved superior

 results in her remediation work as compared to Plaintiff. Plaintiff argues that these differences

 are “minor” and his proposed comparator satisfies the Lewis criteria because she and Plaintiff

 scored in the ITE “red zone” each year of their residency and she submitted a tardy assignment

 during her remediation. Plaintiff’s argument is unpersuasive.


 7
   The test in Lewis allows employers “the necessary breathing space to make appropriate business judgments.”
 Lewis, 918 F.3d at 1228. This standard grants employers the ability to “accord different treatment to employees
 who are differently situated in ‘material respect’ – e.g., who engaged in different conduct . . . or who have different
 work histories.” Id. As discussed herein, Plaintiff and his proposed comparator engaged in different conduct with
 regard to remediation and had materially dissimilar disciplinary history.



                                                           21
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 22 of 27                     PageID #: 1644



        To begin, the Court notes that Plaintiff and his proposed comparator engaged in the same

 basic conduct; each scored in the “red zone” based on their respective ITE scores in each year of

 residency. Similarly, they were subject to the same employment policy (South’s Handbook) and

 were under Trimm’s direct supervision as South’s program director. However, their respective

 remediation conduct and disciplinary records are materially dissimilar.

        The record is undisputed that Plaintiff was generally hostile to his remediation work.

 Plaintiff submitted work which was untimely, sub-standard, or non-responsive. (Doc. 56-1 at 465

 – 470; Doc. 56-2 at 31). Plaintiff’s comparator was cooperative throughout the remediation

 process, going so far as to reach out to Trimm to discuss how she might address her ITE

 shortcomings in her third year of residency. (Doc. 56-2 at 60, 65). This differs markedly from

 Plaintiff’s approach, which appeared to consist of resisting the remediation plan because it was

 not the way he studied. (Doc. 56-1 at 149).

         As to disciplinary records, the Court notes on several occasions, Plaintiff submitted tardy

 assignments and each late assignment required further revision. (Doc. 56-2 at 97). Plaintiff’s

 proposed comparator, on the other hand, submitted only one tardy assignment during her

 remediation. (Doc. 56-2 at 60). In light of these undisputed facts and the Eleventh Circuit’s

 clarified comparator standard in Lewis, the Court finds Plaintiff has not offered a similarly

 situated comparator for the purpose of establishing a prima facie case of discrimination.

        C.      Plaintiff’s claim against South for violation of Title IX

        In his final claim, Plaintiff contends South was deliberately indifferent towards him

 because Trimm ignored Plaintiff’s complaints of Goslings’ behavior. Specifically, South argues

 Plaintiff cannot establish a prima facie case against it for this claim because Plaintiff’s notice to



                                                  22
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 23 of 27                      PageID #: 1645



 Trimm, at best, was notice of inappropriate behavior that did not constitute harassment. Further,

 South initiated an investigation immediately upon receipt of Plaintiff’s subsequent anonymous

 complaint.

        The Eleventh Circuit has stated a plaintiff must show the following to survive summary

 judgment on a Title IX deliberate indifference claim:

                (1) an official with the authority to take corrective measures had
                actual notice of the harassment; and (2) the official with such
                notice was deliberately indifferent to the misconduct. Actual notice
                of sexual harassment is required; liability may not be based on
                constructive notice or respondeat superior theories. For Title IX
                liability to arise, a school official who possess, at a minimum, the
                authority to institute corrective measure on behalf of the school
                must have actual knowledge.

                Deliberate indifference occurs when the official's response to the
                harassment or lack thereof is clearly unreasonable in light of the
                known circumstances. The deliberate indifference must, at a
                minimum, cause [students] to undergo harassment or make them
                liable or vulnerable to it. In essence, a school must officially decide
                not to remedy the violation for its response to rise to the level of
                deliberate indifference

 Kocsis v. Fla. State Univ. Bd. of Trs., 2019 U.S. App. LEXIS 29850, *5-6 (11th Cir. Oct. 4, 2019)

 (internal citations and quotations omitted). Neither party disputes Trimm had the authority to

 take corrective measures if Plaintiff gave him actual notice that Goslings sexually harassed him.

 The key question here is whether Trimm was put on actual notice by anything Plaintiff told him.

 Plaintiff contends he informed Trimm that Goslings sexually harassed him on at least one

 occasion during a semi-annual review. (Doc. 66 at 33 – 34). Plaintiff argues that when he

 complained about the number of evaluations he received, or questioned the negative ones he

 received, this constituted notice to Trimm that Goslings was harassing him and discriminating




                                                  23
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 24 of 27                      PageID #: 1646



 against him because he would not accept her sexual advances. Plaintiff contends he put Trimm

 on actual notice of Goslings’ inappropriate behavior during these meetings. (Id.).

          The Court finds South’s citation to Kocsis persuasive. There, the Eleventh Circuit affirmed

 summary judgment for the defendant-university where the plaintiff failed to provide actual

 notice to an official with authority to take corrective measures. Kocsis, 2019 U.S. App. LEXIS

 29850, at *8. That court found a professor’s notice to such an official insufficient because “[his

 email] did not contain enough detail to notify the University of the nature of Dr. Gertz’s

 comments or the possible need to act.” Id. at *8 – 9. The email in Kocsis was from a university

 program director to the Dean of Students. In the email, the director notified the Dean that the

 plaintiff came to him with a complaint regarding comments a professor made during lectures.

 The program director stopped the plaintiff during their conversation and informed her that the

 Dean was the proper person to discuss that problem with. The program director was never

 apprised of what the professor allegedly said. Id. at 4 n. 1 (11th Cir. 2019).

          Similar circumstances exist here. Although Plaintiff contends his complaints regarding his

 evaluations put Trimm on notice that Goslings sexually harassed him, the record does not support

 this position. As Plaintiff points out, context is key. The deposition testimony Plaintiff relies upon

 is part of an examination about why Plaintiff brought Goslings up in his semi-annual meetings

 despite her never reviewing Plaintiff during his second year of residency. The key question seems

 to be:


                 Q: Did you ever tell Dr. Trimm that you believed Dr. Goslings had
                 given you a negative evaluation or was withholding evaluations
                 because you refused sexual advances by her?

                 A: No.


                                                  24
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 25 of 27                  PageID #: 1647



 (Doc 56-1 at 160). Plaintiff contends he told Trimm Goslings was acting inappropriately on the

 floor, including sitting “too close to him” and “acting unprofessional and condescending to him.”

 (Doc. 56-1 at 72, 152, 154). To the extent Plaintiff informed Trimm that Goslings “sat too close”

 to him, such a remark is insufficiently detailed to put Trimm on actual notice of any harassment

 by Goslings. See Kocsis, 2019 U.S. App. LEXIS 29850 at *8 – 9.

        The record does not show Plaintiff gave Trimm sufficient detail to be on actual notice of

 any harassment. Viewing this testimony in context, and in a light most favorable to Plaintiff,

 these conversations did not center on Goslings’ conduct as Plaintiff suggests. Rather they show

 Plaintiff put Trimm on notice he was dissatisfied with the number of written evaluations he

 received because he felt they disproportionately lowered his rankings among other students.

 (Doc. 56-1 at 152). Complaining about the number of written evaluations he received (or did not

 receive) is markedly different from informing Trimm he was being sexually harassed while under

 Goslings’ supervision.

        The Court further finds that Plaintiff has failed to demonstrate any genuine issue of fact

 regarding deliberate indifference. The record established that on the same day South received

 Plaintiff’s anonymous complaint, Dr. Samuel McQuiston, M.D. contacted relevant personnel at

 South to investigate. After an investigation, which included reviews of the pediatrics residents’

 performance ratings, Dr. Goslings’ reviews of residents, anonymous reviews of Goslings

 submitted by residents, and a discussion with the previous DIO, Dr. McQuiston determined there

 “[was] not enough specifics in the anonymous complaint and nothing in the data or comments

 that would suggest a further review or additional discussion or interviews were necessary at that

 time.” (Doc. 56-8 at 3).



                                                25
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 26 of 27                        PageID #: 1648



         Four months later, Plaintiff’s counsel sent South a notice-of-suit letter. South began a

 detailed months-long investigation based on the allegations in that letter. Plaintiff chose not to

 participate in that investigation. The investigation, which concluded no sexual harassment took

 place, consisted of interviews of faculty and residents throughout South’s pediatrics program. At

 the conclusion of the investigation, South’s Compliance Officer found that “the alleged conduct

 did not occur or d[id] not constitute a Sexual Misconduct policy violation.” (Doc. 56-1 at 537).

 South is entitled to summary judgment on Plaintiff’s claim.

         D.      Plaintiff’s request for injunctive relief

         Plaintiff’s request for “any form of injunctive relief the Court finds appropriate” fails for

 two reasons. (Doc. 66 at 35). First, Plaintiff may not have equitable injunctive relief because his

 underlying legal claims fail. See Levine v. EverBank Fin. Corp., 2017 U.S. Dist. LEXIS 109323 at *30

 -31 (N.D. Ga. Feb. 10, 2017); DM Arbor Court, Ltd v. City of Hous., 2019 U.S. Dist. LEXIS 158853 at

 *19 (S.D. Tex. Sep. 19, 2019); Jacobsen v. Bank of Am. Corp., (In re Jacobsen), 2012 Bankr. LEXIS

 4224 at *14 (Bankr. E.D. Tex. Sep. 12, 2012) (“Since the debtor's underlying claims fail, the

 debtor's request for injunctive relief, which is premised on the failed claims, is without basis.”)

 (relying on DSC Comm. Corp. v. DGI Techs, Inc., 81 F.3d 597, 600 (5th Cir. 1996)). Second,

 Plaintiff’s request for injunctive relief fails because Plaintiff fails to identify the relief he wants.

 The nebulous request for “any form of injunctive relief the Court finds appropriate” is manifestly

 inadequate. See, e.g., Wright v. Barnes, 2015 U.S. Dist. LEXIS 172971 at *5 – 6 (M.D. Fla.

 December 15, 2015) (finding that plaintiff “failed to state a claim for injunctive relief because he

 has failed to identify the injunctive relief he is seeking”); Bailey v. Williams , 2017 U.S. Dist. LEXIS

 6159,*3 (M.D. Ala. Jan. 13, 2017) (citing Burton v. City of Belle Glade, 178 F.3d 1175, 1201 (11th



                                                   26
Case 1:18-cv-00009-JB-B Document 70 Filed 02/21/20 Page 27 of 27                    PageID #: 1649



 Cir. 1999))(“Rule 65(d) of the Federal Rules of Civil Requests for injunctions must be specific; an

 injunction which merely orders a defendant to obey the law is too broad and too vague to be

 enforceable.”); Johnson v. Severson, 2018 U.S. Dist. LEXIS 132736, at *17-18 (S.D. Fla. Jan. 26,

 2018) (dismissing Plaintiff’s complaint: “[h]ere, not only does Plaintiff fail to request any

 permissible injunctive relief, Plaintiff has again failed to allege any facts whatsoever that would

 state a claim[.]”).

                                           CONCLUSION

         For the reasons stated, Defendants’ Motion is granted.

         DONE and ORDERED this 21st day of February, 2020.


                                              /s/ JEFFREY U. BEAVERSTOCK
                                              UNITED STATES DISTRICT JUDGE




                                                 27
